EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 10-11 are cancelled.

Claim 1 is allowable. The restriction requirement between species i and ii, as set forth in the Office action mailed on October 12, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 12, 2021 is partially withdrawn.  Claims 3-4, directed to controlling valves in response to the second temperature are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-11, directed to exhaust gas recirculated between a charger and preheater withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed November 17, 2021 are persuasive.  Furthermore, the Pieper (5,439,496) teaches a preheater 4 for preheating batch materials for a glass melting furnace. Pieper also teaches a recirculation line for exhaust fluid from the preheater to the inlet of the preheater (figure 2). Gunner et al. (2018/0017330) teaches a preheater 14 for preheating batch materials for a glass melting furnace. Gunner also teaches a furnace flue in which exhaust fluid from a melting furnace is supplied, as well exhaust fluid from the preheater ([0017]). Gunner additional teaches a recirculation line from the preheater exhaust ([0017]). Gunner suggests valves at different locations in the duct system, such as 52 for controlling the amount of exhaust from the preheater in the recirculation line. However, the prior art fails to suggest a controller for controlling a first valve associated with the amount of exhaust fluid from the preheater to flue and a second valve associated with a second amount of exhaust fluid from the preheater in the recirculation line to the preheater, based on a temperature sensed by a temperature sensor in a duct coupled to the inlet of the preheater.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741